Citation Nr: 0336746	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Basic eligibility for (VA) benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The appellant has reported participation in the Army Reserve 
Officers' Training Corps (ROTC) from approximately June 1979 
to December 1980.  This matter comes to the Board of 
Veterans' Appeals (Board) from a determination of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
in St. Petersburg, Florida, which denied him basic 
eligibility for Department of Veterans Affairs (VA) benefits.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he is basically eligible for VA 
benefits because he was diagnosed with diabetes mellitus 
while a cadet in the Reserve Officers' Training Corps (ROTC), 
and is therefore entitled to compensation.  Further, the 
appellant argues that he believes his diabetes mellitus could 
have been incurred or aggravated by the stress he endured 
attempting to maintain his grades, so he could continue to 
receive his ROTC scholarship.  Finally, the appellant argues 
that because of the contractual obligations he entered into 
with the government for his ROTC position, he is now entitled 
to compensation for diabetes which he claims first manifested 
while he was in the ROTC.

The evidence of record indicates that the veteran received an 
honorable discharge from his ROTC program in December 1980.  
These records indicate that the veteran was discharged from 
service at that time due to a medical disqualification.  The 
veteran has reported that he was discharged due to a 
diagnosis of diabetes, however, there are no records to 
indicate exactly when the veteran was diagnosed with 
diabetes, to include the reports of any examinations 
conducted in conjunction with his ROTC service.  Further, 
there is no indication in the appellant's records as to what 
duty status he was in when he was first diagnosed with 
diabetes.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Active military service, qualifying a claimant for VA 
benefits, includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from disease or injury, and any period of inactive 
duty training, during which he or she was disabled or died 
from an injury incurred in or aggravated in the line of duty.  
38 C.F.R. § 3.6(a).

Training (other than active duty for training) by a member 
of, or applicant for membership in the Senior ROTC, 
prescribed under chapter 103 of title 10 of the U.S. Code, is 
classified as inactive duty training.  38 U.S.C.A. § 
101(23)(C); 38 C.F.R. § 3.6(d)(3).

Effective October 1, 1988, duty performed by a member of the 
Senior ROTC program when ordered to such duty for the purpose 
of training or a practice cruise under Chapter 103 of Title 
10, United States Code, for a period of not less than four 
weeks and which must be completed by the member before he or 
she is commissioned, is classified as active duty for 
training.  38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 3.6(c)(4).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

When evidence of service is not submitted, or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203(a), the VA shall request verification of service from 
the service department.  38 C.F.R. § 3.203(c).  The U.S. 
Court of Veterans Appeals (Court) has held that the VA is 
prohibited from finding, on any basis other than through 
official service department documentation, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In the present case, the appellant has not submitted any 
official documentation issued by the service department 
showing the nature of his service at the time of the 
diagnosis of diabetes, nor has the RO attempted to verify 
information provided by the appellant, regarding his service 
or the circumstances surrounding his diagnosis through 
official channels.  Such development is necessary for a fully 
informed evaluation of the claim on appeal.  Upon Remand, the 
RO should attempt to obtain any available records from the 
veteran, the National Personnel Records Center (NPRC), or 
other appropriate authority regarding his dates of service 
and duty status during those dates, including any periods of 
active duty for training, and any medical records from those 
time periods.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case it does not appear that the veteran has 
been provided the proper information under the VCAA as to 
which party is responsible for obtaining which evidence.  
Upon remand, the RO should ensure that the veteran has 
received all required notice under the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this issue is hereby REMANDED for the following 
development:

1.	The RO should obtain verification from the 
National Personnel Records Center (NPRC) in 
St. Louis, Missouri, or through other 
appropriate official channels, including the 
ROTC detachment at Seton Hall University, as 
to whether the appellant was under any orders 
to perform active duty for training or 
inactive duty training as a member of the 
Senior ROTC, and if so, the dates thereof 
should be specified.  Of particular 
importance is a copy of any available ROTC 
examination reports.  The veteran should also 
be contacted and requested to provide any 
documentation he has regarding the precise 
date of his diagnosis of diabetes. 

2.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

3.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations are 
complied with and satisfied.

4.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, if the benefits sought are not 
granted, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant and has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



